                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                     :
BRIAN SHULMAN
                                     :

     v.                              :    Civil Action No. DKC 19-1709

                                :
PROGRESSIVE COMMERCIAL CASUALTY
COMPANY, et al.                 :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution in this putative

class action for defamation, legal malpractice, and fraud are the

motions to dismiss filed by Defendants Progressive Commercial

Casualty   Company,    Progressive    Insurance    Company,    Progressive

Insurance, and United Financial Casualty Company (collectively

“Progressive” or the “Progressive Defendants”), (ECF No. 8) and

Kiran S. Rosen, Camilla I. McFarlane, and Jeffrey Moffett (the

“Individual Defendants”), (ECF No. 10). The issues have been fully

briefed,   and   the   court   now   rules,   no   hearing    being   deemed

necessary.   Local Rule 105.6.           For the following reasons, the

motions to dismiss will be granted.

I.   Background

     Unless otherwise noted, the facts outlined here are set forth

in the complaint and construed in the light most favorable to

Plaintiff.




                                          1
     On December 23, 2016, SCMD, LLC and A&B Holdings, LLC (the

“Companies”) were sued in the Circuit Court for Baltimore County.

(ECF No. 3, ¶ 13). The case (the “Personal Injury Action”) related

to an alleged car accident. (Id.). Progressive, as the Companies’

insurer, provided its own in-house counsel, namely the Individual

Defendants, to defend the Companies.   Mr. Shulman was not himself

a party to the Personal Injury Action, but, as one of the owners

of the Companies, was asked, as the corporate designee, to execute

answers to interrogatories in the course of the Personal Injury

Action.

     In those interrogatory answers, allegedly prepared at the

behest of Progressive and the Individual Defendants, Mr. Shulman

denied that the accident at the core of the Personal Injury Action

ever occurred.   Progressive and the Individual Defendants then

changed strategy: on the eve of trial, the Defendants decided not

to contest liability.   Instead, they urged Mr. Shulman, again on

behalf of the Companies, to sign an affidavit accepting liability

for the accident.   Defendants persuaded Mr. Shulman to do so by

telling him that, were he not to sign the affidavit, “he” could be

subject to damages beyond his insurance limits.       Mr. Shulman

alleges that he was afraid of the contradictory nature of the

interrogatories and the affidavit: in the former, he denied that

the accident ever occurred, while in the latter, he accepted

liability.   Defendants allegedly assuaged these fears by telling

                                   2
Mr. Shulman that neither the interrogatories nor the affidavit

would be admissible at trial.             Defendants, however, went on to

provide the affidavit to plaintiff’s counsel in the Personal Injury

Action, and then failed to object when plaintiff’s counsel used

these contradictory statements to call Mr. Shulman “dishonest and

a liar.”

       Mr. Shulman claims that he is the frequent target of vexatious

litigation and that his contradictory statements in the Personal

Injury   Action   threaten       his    credibility   in    future    litigation,

opening him up potentially to millions of dollars in future

damages.

       Mr. Shulman filed this case in the Circuit Court for Baltimore

County on May 1, 2019 as a putative class action, and Defendants

removed it to this court on June 11, 2019 under the Class Action

Fairness Act, 28 U.S.C. § 1332, (ECF No. 1).                 Progressive filed

its motion to dismiss on July 12, 2019, (ECF No. 8) and the

Individual Defendants filed their motion to dismiss on the same

day, (ECF No. 10).          Mr. Shulman filed a single response in

opposition on August 12, 2019, (ECF No. 17), and each set of

Defendants has replied, (ECF Nos. 18, 19).

II.    Standard of Review

       The purpose of a motion to dismiss under Rule 12(b)(6) is to

test   the   sufficiency    of    the    complaint.        Presley    v.   City   of

Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006).                  A plaintiff’s

                                            3
complaint need only satisfy the standard of Rule 8(a), which

requires a “short and plain statement of the claim showing that

the pleader is entitled to relief.”              Fed.R.Civ.P. 8(a)(2).           “Rule

8(a)(2)    still   requires    a    ‘showing,’          rather    than    a     blanket

assertion, of entitlement to relief.”              Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 n.3 (2007).       There must be more than “a formulaic

recitation    of   the   elements   of   a       cause   of   action”     or    “naked

assertion[s] devoid of further factual enhancement.”                     Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted).                       At

this stage, all well-pleaded allegations in a complaint must be

considered as true, Albright v. Oliver, 510 U.S. 266, 268 (1994),

and all factual allegations must be construed in the light most

favorable to the plaintiff, see Harrison v. Westinghouse Savannah

River Co., 176 F.3d 776, 783 (4th Cir. 1999) (citing Mylan Labs.,

Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993)).

     A fraud claim is subject to the heightened pleading standard

of Fed.R.Civ.P.      9(b).     Harrison,          176    F.3d     at     783.     Rule

9(b) provides that, “in alleging a fraud or mistake, a party must

state with particularity the circumstances constituting the fraud

or mistake.    Malice, intent, knowledge and other conditions of a

person’s   mind    may   be   alleged    generally.”             The   circumstances

required to be pleaded with particularity “include the ‘time, place

and contents of the false representation, as well as the identity

of the person making the misrepresentation and what [was] obtained

                                             4
thereby.’”     Superior Bank, F.S.B. v. Tandem Nat’l Mortg., Inc.,

197 F.Supp.2d 298, 313–14 (D. Md. 2000) (quoting Windsor Assocs.,

Inc. v. Greenfeld, 564 F.Supp. 273, 280 (D. Md. 1983)).        The

purposes of Rule 9(b) are to provide the defendant with sufficient

notice of the basis for the plaintiff’s claim; to protect the

defendant against frivolous suits; to eliminate fraud actions

where all the facts are learned only after discovery; and to

safeguard the defendant’s reputation.   Harrison, 176 F.3d at 784.

III. Analysis

       Plaintiff has alleged five counts against Defendants:   (1)

defamation, (2) legal malpractice, (3) fraud, (4) intentional

misrepresentation, and (5) respondeat superior.   (ECF No. 3, at 7-

15).    All are deficient and all will be dismissed pursuant to

Fed.R.Civ.P. 12(b)(6).

       A.    Defamation

       Under Maryland law, defamation has four elements: (1) the

defendant made a defamatory statement to a third person, (2) the

statement was false, (3) the defendant was legally at fault in

making the statement, and (4) the plaintiff thereby suffered harm.

Offen v. Brenner, 402 Md. 191, 198 (2007).         A statement is

defamatory if it “tends to expose a person to public scorn, hatred,

contempt or ridicule, thereby discouraging others in the community

from having a good opinion of, or associating with, that person.”

Id. (quoting Gohari v. Darvish, 767 A.2d 321, 217 (Md. 2001)).

                                    5
Maryland continues to recognize the distinction between defamation

per se and defamation per quod.      Independent Newspapers, Inc. v.

Brodie, 407 Md. 415, 441 (Md. 2009).          The Court of Appeals of

Maryland has described that distinction as follows:

           [T]he only distinction remaining in Maryland
           between a libel per se and a libel per quod is
           that to recover the plaintiff must first show
           that the publication is defamatory. Where the
           words   themselves   impute   the   defamatory
           character [per se], no innuendo – no
           allegation or proof of extrinsic facts – is
           necessary; but otherwise, it is [per quod].
           This is both a pleading rule and an
           evidentiary   requirement.   Where   extrinsic
           facts must be shown in order to establish the
           defamatory character of the words sued upon,
           the omission to plead them makes the complaint
           demurrable for failure to state a cause of
           action. Failure to prove them would justify a
           directed verdict.

Metromedia, Inc. v. Hillman, 285 Md. 161, 171 (1979).

     Both the Progressive Defendants and the Individual Defendants

contend that Mr. Shulman’s claims sound exclusively in per quod

defamation.   (ECF No. 8-1, at 3-4; ECF No. 10-1, at 4).              Mr.

Shulman   contests   this   assertion:   he   argues   that   “Defendants

coerced Plaintiff into signing an affidavit wherein Plaintiff was

accused of lying under oath, i.e. committed perjury.”           (ECF No.

17, at 1-2). Plaintiff points to paragraphs 20-24 of the complaint

to support this reading of his defamation claim.               But those

paragraphs include no allegations about any Defendants accusing

Mr. Shulman of lying under oath.     All that Mr. Shulman alleges is


                                     6
that   Defendants    convinced    him     to   execute    an    affidavit    that

contradicted Mr. Shulman’s answers to earlier interrogatories.

Only   at   trial   was   Mr.   Shulman    actually      accused    of   anything

approaching perjury, when plaintiff’s counsel in the Personal

Injury Action “repeatedly called Mr. Shulman dishonest and a liar

based on these two documents.”          (ECF No. 3 ¶ 32).

       Mr. Shulman has not actually alleged a defamatory statement.

Rather, Mr. Shulman’s complaint alleges that Defendants coerced

Mr. Shulman into contradicting himself, thus opening the door for

someone else to call him “dishonest and a liar[.]”                 What is more,

Mr. Shulman does not describe exactly how the affidavit and the

interrogatories contradicted one another.             He simply asserts that

he denied that the accident occurred in the interrogatories, (id.

¶ 19), and accepted liability in the affidavit, (id. ¶ 22).                 There

is no allegation that either document – both of which Mr. Shulman

signed under penalty of perjury – contained anything “defamatory.”

       “To satisfy federal pleading standards, a plaintiff must

specifically allege each defamatory statement.”                Doe v. Salisbury

Univ., 123 F.Supp.3d 748, 757 (D.Md. 2015).               Mr. Shulman has not

met this bar: even if it were clear that Mr. Shulman’s two

contradictory answers actually did rise to the level of perjury,

and even if it were clear that Defendants had indeed coerced him

into contradicting himself, Mr. Shulman does not allege that any

of the Defendants actually accused him of perjury, or indeed made

                                           7
any defamatory statement at all.              The only “statements” at issue

are Mr. Shulman’s own.          Coercing a witness into giving false or

contradictory testimony might give rise to a cause of action, but

in this case, not a cause of action for defamation.

      Finally, the Individual Defendants argue that the statute of

limitations bars Plaintiff’s defamation claim.                 (ECF No. 10-1, at

9).   A motion to dismiss pursuant to 12(b)(6) does not generally

permit an analysis of potential defenses a defendant may have to

the asserted claims.         However, dismissal may be appropriate when

a meritorious affirmative defense is clear from the face of the

complaint.      Brooks v. City of Winston–Salem, N.C., 85 F.3d 178,

181 (4th Cir. 1996) (citing Richmond, Fredericksburg & Potomac R.R.

Co. v. Forst, 250 (4th Cir. 1993)).                “The statute of limitations

is an affirmative defense that should only be employed to dismiss

claims pursuant to Rule 12(b)(6) when it is clear from the face of

the complaint that the claims are time barred.”                 Long v. Welch &

Rushe,   Inc.,       28   F.Supp.3d   446,    456     (D.Md.   2014)    (citations

omitted).    The burden is on the party asserting the defense to

plead and prove it.           See Newell v. Richards, 323 Md. 717, 725

(1991)   (“As    a    general   rule,   the       party   raising   a   statute   of

limitations defense has the burden of proving that the cause of

action accrued prior to the statutory time limit for filing

suit.”).    Given the ambiguities surrounding the actual “statement”

on which Plaintiff bases his defamation claim, it is not clear

                                              8
from the face of the complaint that the statute of limitations

bars this cause of action.

     B.      Legal Malpractice

     To state a claim for legal malpractice under Maryland law, a

plaintiff must demonstrate (1) the attorney’s employment, (2) the

attorney’s neglect of a reasonable duty, and (3) loss to the client

proximately caused by that neglect of duty.          See Thomas v. Bethea,

718 A.2d 1187, 1195 (Md. 1998).          Maryland adheres to the strict

privity rule in legal malpractice cases.           Noble v. Bruce, 349 Md.

730, 737 (1998).     Under that rule, only actual clients may bring

claims for legal malpractice against their attorneys.                   Third

parties are categorically barred from doing so.            Id. at 1268-69.

     Plaintiff does not allege that he was a client of any of the

Defendants; rather, he asserts that he was an “owner” and the

“corporate    designee”   of   the    Companies,   which   themselves    were

clients of Defendants.         (ECF No. 3 ¶¶ 15, 17).         “[W]here the

company holds a right of action in tort, this right does not extend

to the company’s owners[.]”          Norman v. Borison, 192 Md.App. 405,

422 (2010).     Mr. Shulman may not bring a legal malpractice claim

against any of the Defendants.

     Mr. Shulman’s arguments to the contrary are flawed.                  He

suggests first that because certain ethical rules forbid attorneys

from “us[ing] methods of obtaining evidence that the attorney knows

violate the legal rights of [a third person,]” the Individual

                                         9
Defendants owed a duty to Mr. Shulman.                   (ECF No. 17, at 4-5).

Plaintiff can cite no law to support this theory, and Maryland

courts’ continued use of the strict privity rule flatly contradicts

it.    Mr. Shulman also suggests that he “intends to amend the

complaint to include SCMD, LLC and A&B Holdings, LLC as plaintiffs

in this matter[.]”         (Id. at 4 n. 1).         Mr. Shulman has not filed a

motion for leave to amend and even if he had, a prospective amended

complaint is not enough to prevent dismissal of a legally untenable

claim.

      C.     Fraud and Intentional Misrepresentation

      Plaintiff brings separate claims of fraud and intentional

misrepresentation, but the elements of these two claims are one

and the same: in either claim, a plaintiff must show (1) that the

defendant made a false representation to the plaintiff; (2) that

its   falsity      was   either    known    to    the   defendant    or     that   the

representation was made with reckless indifference as to its truth;

(3)   that   the    misrepresentation        was    made    for   the   purpose     of

defrauding the plaintiff; (4) that the plaintiff relied on the

misrepresentation and had the right to rely on it; and (5) that

the   plaintiff     suffered      compensable      injury    resulting      from   the

misrepresentation. See Sass v. Andrew, 152 Md.App. 406, 429 (2003)

(elements     of    fraud);        Brass    Metal       Products,    Inc.    v.    E-J

Enterprises,       Inc.,   189    Md.App.    310,    352    (2009)   (elements      of




                                             10
intentional misrepresentation).      These combined claims are subject

to the heightened pleading standard of Fed.R.Civ.P. 9(b).

     Plaintiff     has   not    pleaded        his   claim     with   sufficient

particularity.     Mr. Shulman asserts that the Individual Defendants

told him that “he would be subject to significant financial

damages, and that Progressive would not protect him from that

liability” unless he signed two contradictory statements.                    (ECF

No. 3, ¶ 66).      He further asserts that the Individual Defendants

told him “that the sworn statements that contradicted each other

would not be made to the public and would not be admissible at

trial.”     (Id. ¶ 68).        Mr. Shulman baldly asserts that these

statements were made “with the intention to defraud.”

     But Mr. Shulman nowhere includes the time or place of these

misrepresentations;      Mr.     Shulman        does   not      indicate     who,

specifically, made the misrepresentations; and Mr. Shulman nowhere

indicates   what   Defendants    gained    through      this    alleged    fraud.

See Tandem Nat’l Mortg., Inc., 197 F.Supp.2d at 313–14.                   Indeed,

Mr. Shulman brings this claim against five “John Doe” defendants

working on the Defendants’ legal team.

     Finally, Mr. Shulman has neither alleged a cognizable theory

of damages, nor has he established that he had the “right to rely”

on Defendants’ statements.       As to the latter, whether a plaintiff

has the “right to rely,” “turns on whether these assertions were

more than a ‘statement of opinion, judgment or expectation.”

                                          11
Goldstein v. Miles, 159 Md.App. 403, 435 (Md. 2004) (citing

Buschman v. Codd, 52 Md. 202, 207 (1879)).                     Particularly with

regard to assertions about future liability, Mr. Shulman has not

suggested that the Individual Defendants were doing anything other

than sharing their opinion about the likely outcome of a particular

litigation strategy.

      Given    the   flaws     in   Mr.   Shulman’s    fraud    and   intentional

misrepresentation claims, these counts will be dismissed.

      D.      Respondeat Superior

      Plaintiff’s final claim is for “respondeat superior.”                  (ECF

No. 3 ¶¶ 94-99).       Respondeat superior is not a freestanding cause

of action.     See Sterling v. Ourisman Chevrolet of Bowie, Inc., 943

F.Supp.2d 577, 601 (D.Md. 2013).            This claim will be dismissed.

IV.   Conclusion

      For the foregoing reasons, the motions to dismiss filed by

both the Individual Defendants and the Progressive Defendants will

be granted.      However, as Plaintiff has stated that he intends to

file a motion for leave to amend and any subsequent amendment would

be his first, Mr. Shulman will be given an opportunity to seek

leave to amend his complaint.             Plaintiff may have 21 days within

which to file a motion for leave to amend. Mr. Shulman is cautioned

that he should only seek amendments if he can validly allege

additional     facts    that    will      establish,   consistent     with   this

memorandum opinion, that he is entitled to relief under these

                                             12
causes of action. If no motion is filed, the dismissal will become

with prejudice.   A separate order will follow.



                                              /s/
                                    DEBORAH K. CHASANOW
                                    United States District Judge




                                   13
